Citation Nr: 0631579	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  03-36 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative arthritis.  

2.  Entitlement to service connection for a back injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946.   This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2005, the Board remanded this claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  A left knee disorder is first shown many years after 
service, and is not shown to be related to service.   

2.  A back disorder is first shown many years after service, 
and is not shown to be related to service.   


CONCLUSION OF LAW

1.  Left knee degenerative arthritis was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  A back injury was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp.  2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, including arthritis, may be presumed 
if manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The veteran seeks service connection for left knee and low 
back disabilities.  His service medical records are 
incomplete, and presumed destroyed in a fire at the NPRC.  
In such a case, the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  This does not establish a heightened benefit of the 
doubt.  What exists is a heightened duty to consider the 
applicability of the benefit of the doubt, to assist the 
veteran in developing the claim, and to explain the decision 
when the veteran's medical records have been destroyed.  See 
id.

The veteran's service personnel records show that he was a 
member of two Parachute Infantry units.  He reports that he 
was injured during a practice parachute jump when he jumped 
from an airplane with another soldier, their parachutes 
became entangled, and he injured his left knee and back when 
he landed.  

Neither the back disorder nor the left knee disorder is 
shown in service or within the first post-service year.  The 
veteran has current diagnoses of left knee degenerative 
joint disease and lumber degenerative changes, but the 
evidence does not support a finding that his left knee 
disorder or his back disorder is related to his service. 

There are records from the 1990s and later showing 
degenerative arthritis of the left knee, and X-ray evidence, 
in September 1990, of degenerative changes of the thoracic 
spine and, in December 1995, spondylolisthesis, 
osteoarthritis and degenerative disc disease at L-5 S-1.  
There is a November 2000 opinion, by a VA examiner 
evaluating the veteran's left knee complaints, that it was 
possible that the veteran's 1945 parachute injury has led to 
some of his problems.  The examiner offers no basis for his 
opinion and it is speculative.  See, Grover v. West, 12 Vet. 
App. 109, 112 (1999), Miller v. West, 11 Vet. App. 345, 348 
(1998), Green v. Derwinski, 1 Vet. App. 121, 124 (1991), 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) Bloom v. West, 
12 Vet. App. 185, 187 (1999) Black v. Brown, 5 Vet. App. 
177, 180 (1995) and Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  In November 2005, another VA examiner opined that 
neither the current left knee or back disorder is related to 
service, as there was no way to relate them to service 
without resort to speculation.  This opinion was reached 
after examination of the veteran and, later, a review the 
claims file.  The Board finds this opinion is more probative 
concerning both issues because is it not stated in 
speculative terms and it involved both review of the 
available evidence and examination of the veteran.  The 
Board concludes that the record does not support a finding 
that service connection for a left knee disorder or a back 
disorder is warranted.  The Board has considered the 
veteran's statements, but notes that the record does not 
show that he has the expertise to render opinions about 
medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service 
as shown by such veteran's service record, the official 
history of each organization in which such veteran served, 
such veteran's medical records, and all pertinent medical 
and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that 38 U.S.C.A. § 1154(b) can be used only 
to provide a factual basis upon which a determination could 
be made that a particular disease or injury was incurred or 
aggravated in service.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  

The veteran's representative has argued that service 
connection should be granted based on 38 U.S.C.A § 1154.  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In this case, the veteran's recollection is that 
these injuries occurred during a training exercise, not when 
engaged in combat with the enemy.  Nonetheless, while he is 
competent to provide evidence about what he experienced, he 
is not competent to provide the missing medical evidence of 
a nexus between his injury in service during a training 
exercise and his current diagnosed left knee and back 
disabilities.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's December 2000 and May 2001 letters describing the 
evidence needed to support the veteran's claim were timely 
mailed well before the August 2001 rating decision.  These 
letters described the evidence necessary to substantiate a 
claim for service connection, identified what evidence VA 
was collecting, requested the veteran to send in particular 
documents and information, and identified what evidence 
might be helpful in establishing his claim.  The veteran was 
informed that he could send VA whatever evidence he had 
pertaining to his claim, and in a May 2006 statement, he 
stated that he had no information or evidence to give VA.  

The section 5103(a) notice did not, however, address what 
evidence was needed with respect to the disability rating 
criteria or the effective date for service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  This veteran was not harmed by this however, 
because service connection is denied, rendering moot the 
issues relating to rating criteria and the effective date of 
an award.  

VA also has a duty to assist a claimant in obtaining 
evidence to substantiate his or her claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA met its duty to assist the 
veteran by obtaining the veteran's VA treatment records and 
private medical records, scheduling a hearing before a 
Veterans Law Judge of the Board, and scheduling a medical 
examination.  The veteran has not identified any records 
that could be pertinent to his claim that VA has not tried 
to obtain.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  


ORDER

Service connection for left knee degenerative arthritis is 
denied.  

Service connection for a back injury is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


